DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I:  Claims 1-13 (setting up call using call relay/forward and setup callback reminder); 
Species II: Claims 14-20 (setting up call using cloud computing system and setup callback reminder in response to a call is missed or rejected by user);
 The species are independent or distinct because Species I requires setting up the calls in non-cloud computing environment using relaying/forwarding calls to setup callback reminder. While, Species II requires setting up calls in cloud computing environment without using call relay/forward and setting up callback reminder requires missed or rejected calls. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim seems to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g. searching different classes/subclasses or employing different search queries); and/or prior art applicable to one species would not necessarily be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
During a telephone conversation with Mark Young on 3/9/21 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No 8,855,289 (“patent ‘289). Although, the conflicting claims are not identical, they are not patentably distinct from each other.
For example, Claim 1 of the instant application is similar with the exception of the narrower claim limitations of "linking to a schedule…", “accessing a task list…” and “launching callback reminder in response to the linking step..” as claimed in claim 1 of patent '289. Patent ‘289 has narrower claim limitations instead of the broader claim limitations in instant application.
The claimed invention in the instant application is fully disclosed in the patent and it is broader than the claimed invention in the patent ‘289. No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). 
      Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.   
Claims 1-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No 10455075 (“patent ‘075). Although, the conflicting claims are not identical, they are not patentably distinct from each other.
For example, Claim 1 of the instant application is similar with the exception of the narrower claim limitations of "to-do list synchronized across one or more devices…", “to-do list includes callback reminders and other tasks…” and “to-do list includes option to prioritize the callback reminder relative to other reminders, task in the to-do list..” as claimed in claim 1 of patent ‘075. Patent ‘075 has narrower claim limitations instead of the broader claim limitations in instant application.

      Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

	The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 1-7 are rejected under 35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2010/0246785 to Wang et al. (“Wang”).
As to claim 1, Wang discloses a method, performed by a provider of a service, for handling voice calls, comprising: receiving a voice call that is placed from a caller to a user of the 
As to claim 2, Wang discloses fetching metadata for the voice call [paragraphs 0012, 0043].
As to claim 3, Wang discloses adding the callback reminder to a task list for the user in which the task list is selectively viewable by the user on the one or more electronic devices [paragraphs 0069-0070, Fig. 9].
As to claim 4, Wang discloses receiving user interface (UI) events captured at the one or more electronic devices over the signaling channel and generating the callback reminder using the UI events [paragraphs 0034-35, 0089-0090, Fig. 12:1212-1216, also see Figs. 3-4].

claim 5, Wang discloses in which the qualifying call event includes at least one of call waiting, rejected call, missed call, call silence button pressed, and maximum or minimum duration of the voice call [paragraph 0096].
As to claim 6, Wang discloses logging data associated with the voice call [paragraphs 0038, 0043, 0069].
As to claim 7, Wang discloses sending the logged data to an electronic device associated with the user that is not configured with voice telephony capabilities [paragraphs 0038, 0069, “server-side return communication list”].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-10, 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0246785 to Wang et al. (“Wang”) in view of U.S. Patent Application Publication No. 2010/0330974 to Balannik et al. (“Balannik”).
As to claim 7, Wang discloses the method of claim 6 [See rejection of claim 6].
Wang does not expressly disclose sending the logged data to an electronic device associated with the user that is not configured with voice telephony capabilities.
However, in the same or similar field of invention, Balannik discloses sending the logged data to an electronic device associated with the user that is not configured with voice telephony capabilities [Balannik paragraphs 0026, 0070, 0072-73].
Wang to have the feature of sending the logged data to an electronic device associated with the user that is not configured with voice telephony capabilities as taught by Balannik. The suggestion/motivation would have been to organize, manage and synchronize data items of interest to a subscriber, such as, but not limited to, e-mail, calendar events, voice mails, appointments, and task items across to multiple user devices [Balannik paragraph 0070]. 
As to claim 8, Wang discloses a computer server associated with a provider of a service for handling voice calls [Fig. 1: 124, paragraphs 0038-0040, 0069, 0071], comprising: one or more processors [paragraphs 0038-0040, 0069, 0071]; an interface to a network [Fig. 1: 110]; and one or more computer-readable storage media storing instructions which, when executed by the one or more processors, cause the computer server to enable communications over the network with a plurality of electronic devices associated with a user of the service [Fig. 1], receive a voice call from a caller to the user [paragraphs 0033, 0088, Fig. 12: 1202], forward the received voice call over the network to at least one of the electronic devices [paragraphs 0033, 0088-0089, Fig. 12:1204], determine whether a qualifying call event occurs at the at least one electronic device to which the voice call is forwarded [paragraphs 0033-334, 0089-0090, Fig. 12:1206-1212], responsively to the determination, cause a prompt to be surfaced on the at least one electronic device for the user to set a callback reminder for returning the voice call to the caller [paragraphs 0034-35, 0089-0090, Fig. 12:1212-1216, also see Figs. 3-4], and send the callback reminder over the network to the electronic device associated with the user [paragraphs 0036, 0064-0067, 0095-0096, Fig. 8, Fig. 12:1222-1224].
Wang does not expressly disclose sending the reminder over the network to each of the plurality of electronic devices associated with the user.
Balannik discloses the feature of sending a reminder over the network to each of the plurality of electronic devices associated with the user [Balannik paragraphs 0026, 0070, 0072-73].
At the time of invention, it would have been obvious to a person of ordinary skill in the art to modify Wang to have the feature of feature of sending a reminder over the network to each of the plurality of electronic devices associated with the user as taught by Balannik. The suggestion/motivation would have been to organize, manage and synchronize data items of interest to a subscriber, such as, but not limited to, e-mail, calendar events, voice mails, appointments, and task items across to multiple user devices [Balannik paragraph 0070]. 
As to claim 9, Wang discloses in which the instructions further cause the computer server to generate the callback reminder to include an identification of the caller and in which the callback reminder includes a user-selectable control to initiate the callback to the identified caller from the at least one electronic device [paragraphs 0036, 0064-0067, 0095-0096, Fig. 8, Fig. 12:1222-1224].
As to claim 10, Wang discloses in which the instructions further cause the computer server to include the callback reminder in a task list associated with the user [and send the task list to each of the plurality of electronic devices associated with the user [paragraphs 0069-0070, Fig. 9].
As to claim 12, Balannik discloses in which the callback reminder is sent to electronic devices among the plurality that are configured with telephony capabilities [paragraphs 0026, 0070, 0072-73]. In addition, the same motivation is used as the rejection of claim 8.
As to claim 13, Wang discloses in which the user-selectable control enables the user to set a time at which the reminder is surfaced on the electronic devices for actioning [paragraphs 0067-68, Fig. 8].

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0246785 to Wang et al. (“Wang”) and U.S. Patent Application Publication No. 2010/0330974 to Balannik et al. (“Balannik”) and further in view of 20100158220 to Silverman (“Silverman”).
As to claim 11, Wang and Balannik disclose the computer server of claim 10 [see rejection of claim 10].
Wang and Balannik do not expressly disclose the feature of providing user-selectable controls for prioritizing entries in the task list.
However, in the same or similar field of invention, Silverman discloses the feature of providing user-selectable controls for prioritizing entries in the task list [Silverman paragraphs 0032, 0037, 0042-0043].
At the time of invention, it would have been obvious to a person of ordinary skill in the art to modify Wang and Balannik to have the feature of providing user-selectable controls for prioritizing entries in the task list as taught by Silverman. The suggestion/motivation would have been to prioritize one callback over another callback based on relationship or the location [Silverman paragraph 0037]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTIM G SHAH/Primary Examiner, Art Unit 2652